& WwW bw

o Co YN DR wr

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01810-RSL Document 13 Filed 11/26/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

LAURIE MUNNING, So eia.
for Herself and On Behalf Of No. 2:19-cv-01810-RSL

. AND+PROPOSEDT
Plaintiff, ORDER TO EXTEND DEADLINE
FOR PLAINTIFF TO RESPOND TO
v. DEFENDANT’S MOTION TO
COMPEL ARBITRATION OR, IN
NORDSTROM, INC., THE ALTERNATIVE, TO DISMISS

and DOES 1-20, inclusive, (DKT. 11)
Defendants.

NOTE ON MOTION CALENDAR:
NOVEMBER 26, 2019

 

 

STIPULATION

WHEREAS, on October 6, 2019, Plaintiff Laurie Munning filed this putative class
action in the King County Superior Court;

WHEREAS, on November 7, 2019, Defendant Nordstrom, Inc. (“Nordstrom”),
removed this matter to this Court (Dkt. 1);

WHEREAS, on November 14, 2019, Nordstrom filed a Motion to Compel Arbitration
or, in the alternative, to Dismiss (“Motion”) (Dkt. 11);

WHEREAS, Local Civil Rule 7(d)(3) requires the noting date for consideration of a

motion to dismiss and a motion to compel arbitration to be no earlier than the fourth Friday

HATTIS & LUKACS
STIP. MOTION AND PROP. ORDER EXTENDING TIME 400 108% Avenue NE, Suite 500

TO RESPOND TO DEFENDANT’S MOTION TO COMPEL - 1 Bellevue, WA 98004
19-CV-01810-RSL 425.233.8650 | FAX: 425.412.7171
www.hattislaw.com

 
kh WwW Wb

So CO AT NH WA

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01810-RSL Document13 Filed 11/26/19 Page 2 of 4

 

 

 

after filing and service of the motion, with any opposition papers to be filed and served no later
than the Monday before the noting date and any reply papers to be filed and served no later
than the noting date. Thus, pursuant to Local Civil Rule 7(d)(3), the noting date for
Nordstrom’s Motion is December 6, 2019, and the last day for Plaintiff Munning to file and
serve any opposition papers is December 2, 2019;

WHEREAS, Local Civil Rule 7(j) permits parties to file a Motion for Relief from a
Deadline;

WHEREAS, Plaintiff Munning hereby requests a 14-day extension of her deadline to
file any opposition papers such that said opposition papers would be due to be filed on or
before Monday, December 16, 2019;

NOW, THEREFORE, Plaintiff Laurie Munning and Defendant Nordstrom, Inc., hereby
STIPULATE and AGREE that the deadline for Plaintiff Munning to file any opposition papers
to Defendant Nordstrom’s Motion should be extended to December 16, 2019, thereby
extending the noting date and the date by which Defendant Nordstrom must file any reply
papers to December 20, 2019.

DATED this 26"" day of November, 2019.

HATTIS & LUKACS SHEPPARD, MULLIN, RICHTER &

HAMPTON LLP

By:_/s/ Daniel M. Hattis By:_/s/ Robert Guite

Daniel M. Hattis, WSBA No. 50428 Robert Guite, WSBA No. 25753

dan@hattislaw.com rguite@sheppardmullin.com

Hattis & Lukacs Sheppard, Mullin, Richter & Hampton, LLP

400 108" Avenue, Suite 500 Four Embarcadero Center, 17“ Floor

Bellevue, WA 98004 San Francisco, CA 94111-4109

Tel: 425.233.8628 Tel: 415.434.9100

Fax: 425.412.7171 Fax: 415.434.3947

By:_/s/ Stephen P. DeNittis Attorneys for Defendant Nordstrom, Inc.

Stephen P. DeNittis

Admitted Pro Hac Vice

sdenittis@denittislaw.com

DeNittis Osefchen Prince, P.C.

5 Greentree Centre, Suite 410

525 Route 73 N.
STIP. MOTION AND PROP. ORDER EXTENDING TIME Wie ee
TO RESPOND TO DEFENDANT’S MOTION TO COMPEL - 2 Bellevue, WA 98004"
19-CV-01810-RSL 425.233.8650 | FAX: 425.412.7171

www. hattislaw.com

 
 

Case 2:19-cv-01810-RSL Document13 Filed 11/26/19 Page 3 of 4

Marlton, New Jersey 08057
Tel: (856) 797-9951
Fax: (856) 797-9978

Attorneys for Plaintiff Laurie Munning
And the Proposed Class

ORDER
Based on the foregoing Stipulated Motion of the parties, it is hereby ordered that the
deadline for Plaintiff to file any opposition papers to Defendant’s Motion to Compel Arbitration
or, in the alternative, to Dismiss is extended to December 16, 2019, thereby extending the noting

date and the date by which Defendant must file any reply papers to December 20, 2019.

th
DATED this Z/ day of November, 2019.

hf ope .
Bish L Cahouke
The Honorable Robert S. Lasnik
United States District Court Judge

 

Presented by:
HATTIS & LUKACS

By:_/s/ Daniel M. Hattis
Daniel M. Hattis, WSBA No. 50428

STIP. MOTION AND PROP. ORDER EXTENDING TIME BATTS DURA

+ 400 108" Avenue NE, Suite 500
TO RESPOND TO DEFENDANT’S MOTION TO COMPEL - 3 Bellevue, WA 98004
19-CV-01810-RSL 425.233.8650 | FAX: 425.412.7171

www.hattislaw.com

 
